Citation Nr: 0606469	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-25 265A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for fracture 
residuals, left (minor) ring finger.

2.  Entitlement to service connection for a post operative 
left (minor) wrist disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A March 2002 rating decision 
granted service connection for the left ring finger fracture 
residuals with a noncompensable evaluation and denied the 
claim for the remaining disorders.  The veteran perfected a 
timely appeal of the rating determination.

In light of the fact that the veteran contested the initial 
evaluation of his left ring finger disability, the Board has 
styled the issue of the case as reflected.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In his substantive appeal, the veteran requested a Travel 
Board hearing.  In a May 2004 statement, he withdrew this 
request and accepted a formal RO hearing in lieu of the 
Travel Board.  A transcript of the May 2004 RO hearing is 
associated with the claims file.

The issue of entitlement to service connection for a post 
operative left wrist disorder is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action on your part is necessary.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's left ring finger fracture residuals 
manifest with subjective complaints of pain, mild deformity, 
limitation of motion, and mild osteoarthritis.  

3.  The preponderance of the probative evidence indicates 
that a right knee disorder is not related to an in-service 
disease or injury.

4.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss is not related to an in-service 
disease or injury.

5.  The preponderance of the probative evidence indicates 
that a chronic headache disorder is not related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
left ring finger fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5227, 5230 (2005).

2.  A right knee disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).

3.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2005).

4.  A chronic headache disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a January 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that is relevant to the claim.

With respect to the claim for an increased rating for his 
service-connected left finger, the Board notes this issue was 
first raised in the veteran's November 2002 Notice of 
Disagreement.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the June 2003 Statement of the 
Case (SOC), and a June 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, including the requirements to 
establish an increased rating for his left finger condition, 
as well as the reasons for the determinations made regarding 
his claim.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed.  See Mayfield, 
supra. Accordingly, there is no further duty to notify, and 
no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, a VA examination report, and the transcript of the 
RO hearing.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Increased Rating Claim

Relevant Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119, it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's left ring finger fracture residuals.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. At 126.

Factual Background

The veteran fractured the distal phalanx of his left ring 
finger in September 1989 while playing football in active 
service.  He applied for entitlement to service connection in 
November 2001, and a March 2002 rating decision granted his 
claim with a noncompensable evaluation.

In June 2002 the veteran submitted a June 2001 treatment 
report of one of his private providers.  This report reflects 
that he presented for a right elbow injury after falling 
while playing softball.  The provider noted the veteran's 
complaint of persistent deformity of the left ring finger.  
X-ray revealed no acute fracture or dislocation.

The April 2003 VA examination report reflects that the 
veteran related that he experienced constant pain, and that 
the finger is slightly deformed.  He related that he took 
Darvon three to four times a day, but not solely for his left 
finger.  He had not lost any time from work due to the 
finger.  Physical examination revealed a 10 degree deviation 
medially of the distal phalanx of the fourth finger in the 
lateral plane.  He could make a fist with the hand and touch 
the tips of all the fingers to the palmar crease.  If he 
tried to bend the function of the metacarpal phalangeal (MP) 
joint and proximal interphalangeal (PIP) joint, it was normal 
with full flexion up to over 100 degrees on all the fingers 
at the PIP joint.  Active range of motion of the left ring 
finger is to 40 degrees and to 60 degrees passively.  
Sensation is normal.  The April 2003 X-ray examination report 
reflects that the X-ray of the left ring finger showed mild 
osteoarthritis at the distal interphalangeal joint.  The 
diagnosis was fracture of the distal phalanx of the left 
fourth finger with residuals.

At the RO hearing, the veteran related that he experienced 
pain and swelling about three or four times a week, was no 
longer able to mow his lawn, be fully active with his 
children, or open jars as a result of his left ring finger 
residuals.  He also related that he could not remove his 
wedding ring due to the swelling.  

Analysis

Pursuant to Diagnostic Code 5230, any limitation of motion of 
the ring or little finger is noncompensable (0 percent 
disabling).  Diagnostic Code 5227 likewise provides for a 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the ring or little finger. Accordingly, these 
Diagnostic Codes do not provide a basis upon which to assign 
disability evaluations higher than those currently in effect.  
38 C.F.R. § 4.71a.

Osteoarthritis is rated as degenerative arthritis under 
Diagnostic Code 5003. Degenerative arthritis established by 
X-ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.   
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  Id., 
Note (1); with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
Id., Note (2).  For the purpose of rating disabilities due to 
arthritis, multiple involvements of the interphalangeal, 
metatarsal, and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

The Board finds that the veteran's left ring finger fracture 
residuals do not more nearly approximate a compensable 
evaluation under the criteria for arthritis, as only one 
minor joint group is involved, whereas involvement of two or 
more are required.  See Diagnostic Code 5003.  

The Board also has considered the issue of whether the 
veteran's left ring finger fracture residuals presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338- 339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's left ring finger 
residuals, in and of themselves, interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In fact, the veteran reported that he 
lost no time from work due to his finger.  Thus, the 
preponderance of the evidence is against a compensable rating 
on a schedular basis, and the Board finds no basis for 
referral.




Service Connection Claims

Relevant Law and Regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the appellant's service, or by evidence 
that a presumptive period applied.  Certain chronic diseases 
may be presumed to be service connected if they manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  Arthritis and certain diseases of the central 
nervous system are among the diseases listed as eligible for 
presumptive service connection.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

Right Knee.  The veteran related at the hearing that he 
injured his right knee on a "ten mile hunt" in basic 
training.  He sought medical treatment and was told that it 
was a sprain, and he was placed on light duty for two weeks.  
The veteran related that he was concerned he would be held 
back.  He related that the knee continued to bother him, 
though he continued to play football with a wrap on the right 
knee.  He further testified that subsequent to service his 
knee locked up while descending stairs and that he tore his 
anterior cruciate ligament on that injury, in 1996 or 1997.  

The service medical records reflect no entries for 
complaints, findings, or treatment for the right knee.  The 
only knee-related entry in the service medical records is a 
December 1990 entry where he presented with a complaint of a 
scrape of the left knee, which he sustained playing football.  
The Board also notes that on Dental Health Questionnaires of 
October 1988, September 1989, and May 1992, the veteran 
denied any history of painful joints.  On his September 1992 
Report Of Medical History For Separation, the veteran noted 
only his left ring finger fracture, and specifically denied a 
history of a trick or locked knee.  The September 1992 Report 
Of Medical Examination For Separation reflects that the lower 
extremities were assessed as normal.

The claims file reflects no evidence of complaints, findings, 
or treatment for right knee pathology within one year of his 
active service or in the years immediately after his active 
service.  Although the veteran related at the hearing that he 
underwent nine months of rehabilitation of the right knee, 
following his injury in 1996 or 1997, the veteran's post-
service private treatment records do not reflect any entries 
related to his right knee.  Further, the VA Forms 21-4142 on 
which he provided the names of his private providers do not 
reflect any for his right knee.  The claims file reflects no 
evidence of a diagnosis of a current right knee disorder.

Bilateral Hearing Loss.  The veteran asserted at the hearing 
that, during his active service, he was assigned to a 
helicopter squadron, he worked with helicopter pilots and he 
was required to fly with them two to three times a month, 
because his administrative duties required him to handle 
confidential messages.  He was issued hearing protection, but 
it did not help.  He also related that numerous audiology 
tests administered during his active service reflected that 
he had a hearing loss, although he was told he passed on his 
discharge physical.  His wife related that she frequently 
asked him to lower his voice when he talked, and that he has 
to have the volume loud on things he listens to.   

The service medical records reflect no entries for 
complaints, findings, or treatment for any ear-related 
symptoms.  They do, however, reflect numerous audiograms. 

In October 1988 audiology findings were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
20
10
40
LEFT
0
-5
0
-5
5
5

In March 1990, the veteran was referred for a consultation 
for a negative significant threshold shift in the right ear.  
The consultant noted that 15-hour noise-free test results 
were used to establish a new baseline, and that the new 
baseline should be used in future audiometric comparisons.  
The audiograms of the test which 


established the new baseline reflect as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
0
5
0
LEFT
10
10
5
0
5
10

The examiner noted that these test results were within normal 
limits bilaterally.  

The September 1992 Report Of Medical Examination For 
Separation reflects that the veteran's audiology test results 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
5
10
5
LEFT
10
5
5
5
10
10

The examiner noted no hearing loss disorder.  The examination 
report reflects that the veteran's ears and neurologic areas 
were assessed as normal.

Headaches.  The veteran related that he first experienced 
headaches after his return from Saudi Arabia in 1991 or 1992.  
He stated that he thought that he sought in-service treatment 
once, and he was given Motrin.  

The service medical records reflect no entries for 
complaints, findings, or treatment for headaches.  The 
September 1992 Report Of Medical History For Separation 
reflects that the veteran denied a history of frequent or 
severe headaches.  The September 1992 Report Of Medical 
Examination For Separation reflects that the neurologic area 
was assessed as normal.  The claims file reflects no records 
of post-service treatment for headaches until several years 
after his active service.

Private treatment records reflect that the veteran presented 
in October 2000 with complaints of right frontal headaches 
without aura during the prior year.  The note reflects the 
veteran related he had experienced the headaches since the 
mid-1980s.  The provider assessed headaches possibly 
secondary to visual problems and referred the veteran for an 
ophthalmology consult.  A December 2002 follow-up note for 
headaches reflects his provider's notation that the veteran 
had recently 
been diagnosed with keratoconus and cataracts.  His 
assessment was headaches possibly secondary to his visual 
problems, and the veteran was to contact his ophthalmologist 
for his next steps.  The provider also referred the veteran 
to a neurologist.  

The August 2003 report of the neurologist reflects that the 
veteran related that he had experienced headaches during the 
prior 11 years, the onset was intermittent, 
and they occurred about once a month.  The neurological 
examination was unremarkable.  The neurologist noted that the 
veteran's headaches were consistent with migraines without 
aura, and that a sleep dysfunction might have made them 
worse.  The neurologist's report reflects no comment or 
opinion as to any relationship between the veteran's 
headaches and his active service.

Analysis

Right Knee.  The service medical records are silent as to any 
right knee disorder, and neither is there any post-service 
medical evidence of a right knee disorder.  In fact, there is 
no medical diagnosis of right knee disorder which might 
properly be the subject of service connection.  None of the 
medical evidence of record shows a chronic knee condition 
that is related to service.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996); Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Bilateral Hearing Loss.  For VA purposes, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.

As reflected in the evidence set forth above, none of the 
audiograms reflect the veteran's auditory thresholds to 
approach 26 decibels.  The highest threshold recorded on the 
physical examination at separation was 10, which reflects 
hearing within normal limits.  The claims file reflects no 
post-service records which show a hearing loss.  The Board 
also notes that, if the veteran frequently flew in 
helicopters during active service, it was strictly as a 
passenger and not as a crew member.  None of his records 
reflect that he was on flying status.  In fact, entries in 
his service medical records reflect that he specifically 
noted that he was not on flying status.  The Board further 
notes that the service medical records do not reflect any 
notation that he worked in a hazardous noise environment.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim.  38 C.F.R. § 3.303.

Headaches.  The service medical records reflect no entries 
related to headaches.  The Board notes the October 2000 
treatment note where the veteran reported a history of 
headaches since the 1980s, and that the 11-year period the 
veteran related to the neurologist would reach back to his 
last year of service.  As noted above, however, the veteran 
claimed no history of headaches at his physical examination 
at separation.  Further, neither does the claim file reflect 
any medical evidence of chronic or continuity of symptoms of 
headaches after his separation from active service.  The 
medical evidence of record relates his headaches to an eye 
problem, or diagnoses them as migraines without aura.  In the 
absence of competent evidence of the disorder in service or 
otherwise being related to service, the Board finds that the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.

The Board notes the veteran's assertion related to the fact 
that he received an examination only for his left ring finger 
fracture residuals.  In light of the lack of findings of the 
claimed conditions in his service medical records and/or the 
lack of a present disorder, the Board finds that the 
competent medical evidence of record was sufficient to decide 
the claim.  38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to a compensable rating for fracture residuals, 
left (minor) ring finger, is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for chronic headaches is 
denied.


REMAND

The veteran related at the hearing that he injured his left 
wrist playing football, and his only treatment was a splint, 
which was prescribed without benefit of an X-ray.  He further 
stated that he continued to experience problems with the 
wrist, but he treated it himself while in service.  He 
further related that when he was injured on his job, his 
provider asked him if had ever sustained a prior fracture to 
the wrist.

His private treatment records reflect that, in early 
September 2002, as a result of his shoes being wet, he 
slipped as he was getting into his truck.  He caught himself 
with his left hand, and his pain continued to get worse.  
Physical examination by Dr. Andrew revealed tenderness in the 
snuffbox and to some extent over the radial styloid.  X-rays 
showed a nondisplaced fracture through the waist of the 
scaphoid and evidence of an old radial styloid fracture with 
arthritic change.  Dr. Andrew assessed left wrist early 
arthritis and overlying acute scaphoid fracture, 
nondisplaced.  A week or so later after follow-up assessment, 
Dr. Andrew noted that the veteran sustained what appeared to 
be an old fracture through the radial styloid, and he had a 
non-displaced fracture through the waist of the scaphoid 
which was new and sustained in the fall earlier that month.  
In another September 2002 note Dr. Andrew opined that, after 
reviewing the acute and follow-up X-rays, while the veteran 
sustained an acute injury on top of the non-union, the non-
union was probably old.  He further noted that the veteran 
related that he injured the wrist in active service, and had 
experienced discomfort since.

An early October 2002 MRI report reflects a deformed radial 
styloid process of the left wrist.  "Presumably, [that was] 
the residual of a heal fractured." [sic]  The diagnostic 
impression was minimally displaced scaphoid fracture.  The 
reviewer noted that there was no evidence of bridging bone at 
the fracture site, but on the other hand, there was no 
evidence of avascular necrosis of the proximal pole fragment.  
The report then reflects: "Remote radial styloid process 
fracture.  Deformity and a corticated fragment in the dorsal 
wrist belie the remote injury."  (Emphasis added).

The MRI report did not change Dr. Andrew's assessment, as his 
late October 2002 pre-surgery note reflects that the veteran 
sustained a wrist injury in 1991 and re-injury in September 
2002.

The service medical records reflect that, in November 1991, 
the veteran presented and related that he twisted his left 
wrist playing football, and he complained of pain in the 
dorsal ulnar aspect.  Physical examination revealed obvious 
swelling, deformity, and mild dorsal tenderness over the 
ulnar carpus.  The left wrist manifested full range of 
motion, and was neurovascularly intact.  The next entry is, 
"X-ray NBID," which the Board infers to mean no bone injury 
detected.  The provider assessed wrist sprain and prescribed 
an Ace bandage, ice, Motrin, and light duty for one week.  
The service medical records reflect no subsequent entries 
related to this injury.  The Board notes that the service 
medical records reflect no 
X-ray report related to the X-ray referenced in the November 
1991 entry.

The physician who reviewed the MRI examination opined that 
the examination belied a remote injury.  Applying the meaning 
ordinarily attributed to everyday words, the October 2002 MRI 
results and Dr. Andrew's opinion are at odds, and Dr. 
Andrew's notes do not fully explain the apparent conflict.  
Thus, a VA examination and nexus opinion is indicated with 
regard to the right wrist claim. 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current left wrist disorder.  All 
indicated and diagnostic tests should be 
conducted.  The claims folder should be 
made available to and reviewed by the 
examiner as part of the examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should to render an opinion as to whether 
it is at least as likely as not 
(probability of at least 50 percent) that 
the veteran's current left wrist disorder 
is related to the November 1991 wrist 
injury reflected in his service medical 
records, or whether it is related to the 
September 1992 injury.  The examiner 
should be asked to comment specifically 
on Dr. Andrew's September 2002 and 
October 2002 assessments.  Any opinion 
should be fully explained and the 
rationale provided.  

2.  After completing any additional 
development deemed necessary in addition 
to the above, the RO should review all 
of the evidence obtained since the SSOC 
in light of all the other evidence of 
record.  To the extent that the benefit 
sought on appeal remains denied, the RO 
should issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


